Matter of Seth Jacob S. (Vincent S.) (2015 NY Slip Op 09613)





Matter of Seth Jacob S. (Vincent S.)


2015 NY Slip Op 09613


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16479

[*1]16480 In re Seth Jacob S., A Child Under the Age of Eighteen Years, etc.,
andVincent S., Respondent-Appellant, Ohel Children's Home and Family Services, Petitioner-Respondent.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.
Law Offices of James M. Abramson, PLLC, New York (Dawn M. Orsatti of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about June 3, 2014, to the extent it brings up for review an order, same court and Judge, entered on or about March 31, 2011, finding, after a hearing, that respondent father's consent to the subject child's adoption was not required, unanimously affirmed, without costs.
There is no basis for disturbing the court's determination that respondent's consent to the adoption of the child was not required. The record supports the findings that respondent had not paid "a fair and reasonable sum" toward the child's support and that he did not visit the child at least monthly or, if visitation was not possible, communicate regularly with the child or the child's custodians (see  Domestic Relations Law § 111[1][d]).
Respondent's constitutional challenges to the statutes providing for notice and consent of an unwed father are unpreserved, and we decline to reach them.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK